Exhibit 10.2
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of this 18th day of November, 2013 (the “Effective Date”), by
and between Excel Corporation, a Delaware corporation (the “Company”), and David
Popkin (“Executive”).


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, entered into effective as of January 14, 2013 (the “Agreement”);


WHEREAS, pursuant to Section 11(c) of the Agreement, the Agreement may be
amended by a document executed by the Company and Executive; and


WHEREAS, the Company and Executive desire to amend the Agreement on the terms
set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which
Executive and the Company hereby acknowledge, Executive and the Company hereby
amend the Agreement as follows:


1.          Compensation. Section 4(a) of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 4(a):


“In consideration of Executive assuming the Chief Executive Officer role of the
Corporation’s subsidiaries and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Corporation shall pay
the Executive $240,000 per year (retroactive to November 1, 2013) as
compensation for his services hereunder during the remainder of the Initial Term
(the “Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations. The Board shall review the Base Salary annually
following the Initial Term and shall increase such Base Salary in its
discretion. The Base Salary shall be paid in periodic installments in accordance
with the Corporation’s regular payroll practices.”


2.          No Further Amendment.  Except as specifically set forth in this
Amendment, there are no other amendments to the Agreement and the Agreement
shall remain unmodified and in full force and effect. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of laws provisions. This Amendment may be executed in
one or more counterparts. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
[Signature Page to Follow]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
day and year first written above.
 

 
Excel Corporation
           
By:
/s/ Shawn Alcoba    
Name:
Shawn Alcoba     Title: Chief Financial Officer and Secretary             /s/
David Popkin    
David Popkin
 

 
 
 

--------------------------------------------------------------------------------